 25316 NLRB No. 5NTA GRAPHICS1307 NLRB No. 224 (not reported in Board volumes).2NLRB v. NTA Graphics, Inc., 996 F.2d 1216 (table).NTA Graphics, Inc. and Graphic CommunicationsInternational Union, Detroit-Toledo Local 289,
AFL±CIO±CLC. Case 8±CA±24277January 20, 1995SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn July 24, 1992, the National Labor RelationsBoard issued its Decision and Order in the captioned
case.1The Board found that the Respondent, NTAGraphics, Inc., had violated Section 8(a)(5) and (1) of
the Act by refusing to bargain with the Union, which
had been certified as the bargaining agent for a unit of
the Respondent's employees. The Board ordered the
Respondent to cease and desist from refusing to bar-
gain and to bargain with the Union. On June 21, 1993,
the United States Court of Appeals for the Sixth Cir-
cuit enforced the Board's Order.2On December 6, 1993, the Respondent filed a peti-tion for a writ of certiorari with the United States Su-
preme Court. On February 28, 1994, the Court granted
the Respondent's petition.By letter dated April 20, 1994, the Union advisedthe Respondent that, because of the passage of time
and employee turnover since the election, it was dis-
claiming any interest in representing the employees in
the bargaining unit. In view of the Union's representa-
tion, the Solicitor General, on behalf of the Board,
moved that the Court vacate the judgment of the court
of appeals as moot and remand the case to the court
with instructions to remand it to the Board to vacate
the Board's Order and its certification of the Union.
On May 31, 1994, the Supreme Court granted the So-
licitor General's motion, vacated the court's judgment
as moot, and remanded the case to the court of ap-
peals. On September 15, 1994, the court of appeals re-
manded the case to the Board with instructions to va-
cate the Board's Order and the certification on which
the Order was based. The Board has accepted the
court's remand.The Board has delegated its authority in this pro-ceeding to a three-member panel.Pursuant to the instructions of the court of appeals,the Board enters the followingORDERIt is ordered that the Board's Order of July 24,1992, in Case 8±CA±24277 is vacated.ITISFURTHERORDERED
that the Union's certifi-cation, issued in Case 8±RC±13648, is vacated.